Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 25, 2018

                                      No. 04-18-00721-CV

                       HARVEY V. RISIEN, LLC and Harvey V. Risien,
                                      Appellants

                                                 v.

 MISSARK INVESTMENTS GP, LLC, Missark Investments LP, JH Design LP, and GM GP
                          Management, LLC,
                              Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI15535
                         Honorable Karen H. Pozza, Judge Presiding

                                         ORDER
       A filing fee of $205 was due when this appeal was filed, but it was not paid. See Tex.
Sup. Ct., Fees Charged in the Supreme Court, In Civil Cases in the Courts of Appeals, and
Before the Judicial Panel on Multi-District Litigation, Docket No. 15-9158 (Aug. 28, 2015). The
fee remains unpaid, and appellants have not filed a sworn statement of inability to afford
payment of court costs.

       We therefore order appellants, by November 5, 2018, to either: (1) pay the filing fee; or
(2) provide written proof to this court that appellants are indigent or otherwise excused by statute
or the Texas Rules of Appellate Procedure from prepaying fees and costs. See TEX. R. APP. P.
20.1 (providing that indigent party who complies with provisions of that rule may proceed
without advance payment of costs).

        If appellants fail to respond satisfactorily within the time ordered, this appeal may be
dismissed without further notice. See TEX. R. APP. P. 5 (providing appellate courts may enforce
rule requiring payment of costs “by any order that is just”), 42.3(c) (permitting appellate courts
to dismiss an appeal when appellant fails to comply with a court order).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court